Citation Nr: 0722219	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-37 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Milwaukee, Wisconsin.


FINDING OF FACT

The veteran contends that he had problems with his hearing 
upon his discharge from active duty but competent medical 
evidence initially demonstrates sensorineural hearing loss 
disability many years after service.  Competent medical 
evidence does not etiologically relate the hearing loss to 
service or any incident therein, to include in-service 
exposure to noise.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

VA satisfied its duty to notify by means of a letter issued 
prior to initial adjudication of the veteran's claim.  The 
May 2004 letter informed the veteran of the evidence required 
to substantiate his service connection claims and of his and 
VA's respective duties for obtaining evidence.  The letter 
also requested he submit any evidence in his possession 
pertinent to his claims.  He was informed of potential rating 
and effective date criteria by letter in March 2006.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, submitted private 
medical evidence, and VA medical records.  He was afforded a 
VA examination in July 2004 and a medical nexus opinion has 
been obtained.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record for which he has not 
been afforded the opportunity to either submit or authorize 
VA to obtain.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim 
which VA has been authorized to obtain.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Service Connection Claim

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  The record contains 
competent medical evidence that shows the veteran is 
currently diagnosed with bilateral sensorineural hearing 
loss.  See VA July 2004 examination report.  The question to 
be answered is whether the currently diagnosed hearing loss 
is medically attributable to an in-service injury or disease 
such that service connection is appropriate.

Here, the veteran asserts that he was exposed to noise while 
in service from his duties.  See also March 1955 VA 
examination report (the veteran reported operating a rock 
crusher while stationed in Korea).  The evidence of record 
(to include his VA medical records) also indicates the 
veteran had post-service noise exposure, including while 
working at a dairy farm, as a refrigerator repairman, and as 
a maintenance worker at a meat packing plant.  The Board 
notes that the veteran's in-service exposure to noise is not 
in question.  However, for service connection to be granted, 
competent medical evidence still must show that the veteran 
has a current chronic disability that is medically attributed 
to service.  See Arms v. West, 12 Vet. App. 188 (1999); 
Turpen v. Gober, 10 Vet. App. 536, 539 (1997).  The July 2004 
VA examination report indicates that, after reviewing the 
evidence of record and the veteran's assertions, the examiner 
opined that the factual evidence indicates the veteran's 
onset of hearing gloss occurred after his period of military 
service.  

While the veteran and his spouse indicated the veteran had 
problems with his hearing upon his return from service and 
voice disagreement with the testing conducted at his 
separation examination and by VA in 1955, there is no 
additional competent evidence to counter the testing results.  
In fact, the first competent medical evidence of record 
revealing hearing loss is private medical evidence dated in 
1988.  Due consideration has been given to the veteran's 
contentions as well as the assertions of his spouse.  
However, evidence supporting a claim or being in relative 
equipoise is more than evidence that merely suggests a 
possible outcome.  Instead, there must be at least an 
approximate balance of positive and negative evidence for the 
veteran to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  Here, the competent medical evidence does not rise 
to the level of equipoise such that service connection can be 
granted.  The veteran voiced disagreement with the VA 
examiner's opinion that hearing loss due to acoustic trauma 
or high noise exposure occurs at the time of the incident and 
is not delayed in onset.  Because he (and his spouse) is not 
a physician, he is not competent to make a determination 
regarding the etiology of his current disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In fact, sensorineural hearing loss 
is the result of injury to the nervous system.  See 38 C.F.R. 
§ 3.309 (2006).  In essence, the veteran is contending his 
current hearing loss is the result of noise injuries while in 
service but then disagrees with the type of medical onset 
this type of injury would exhibit.  The Board is not 
persuaded by the veteran's arguments.

Lastly, certain conditions, to include sensorineural hearing 
loss, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Here, there is no medical evidence 
of sensorineural hearing loss within one year of the 
veteran's October 1954 discharge from active duty.  The 
veteran and his spouse are not competent to offer a credible 
opinion that the veteran had hearing loss at certain measured 
decibels.  As such, service connection is not warranted on a 
presumptive basis.  

As the weight of the evidence is against the conclusion the 
veteran's current hearing loss is due to his military service 
or any incident therein, or that it became manifest to a 
compensable degree within one year of the veteran's discharge 
from service, service connection is not warranted.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Ortiz v. Principi, 
274 F. 3d 1361, 1365 (Fed. Cir. 2001) (benefit-of-doubt rule 
does not apply when the preponderance of the evidence is 
against the claim).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


